Citation Nr: 0004606	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-17 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, title 38, United States Code, beyond May 11, 1998.  


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 11, 1979, and then from June 3, 1981, to December 15, 
1989.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
Regional Office (RO).  

2.  The RO reduced the veteran's delimiting date by the 
number of days he was not on active duty between January 1, 
1977, and July 15, 1981.   

3.  The veteran's initial delimiting date for Chapter 30 
educational assistance benefits was January 1, 2000. 

4.  The veteran's adjusted delimiting date was May 11, 1998.


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, title 38, 
United States Code, educational assistance benefits was 
properly adjusted.  38 U.S.C.A. § 3031 (West 1991 & Supp. 
1999); 38 C.F.R. § 21.7050(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had two periods of active duty.  The first period 
established eligibility for educational assistance benefits 
under Chapter 34, title 38, United States Code.  The Chapter 
34 program terminated December 31, 1989, and no benefits can 
be paid under that program for training after that date.  
38 U.S.C.A. § 3462(e).  The veteran also had a second period 
of active duty, however, and pursuant to 38 U.S.C.A. 
§ 3011(a)(1)(B)(i) has established eligibility for 
educational assistance benefits under Chapter 30, title 38, 
United States Code.  The Chapter 30 program is also known as 
the Montgomery GI Bill.  

The veteran was separated from his second period of active 
duty on December 15, 1989.  The statutes provide a ten-year 
period of eligibility during which an individual may use his 
entitlement to educational assistance benefits; that period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. § 3031(a).  For individuals whose 
eligibility is based on 38 U.S.C.A. § 3011(a)(1)(B)(i), 
however, the ten-year period of eligibility is reduced by the 
amount of time equal to the time that the veteran was not 
serving on active duty during the period beginning January 1, 
1977, and ending June 30, 1985.  38 U.S.C.A. § 3031(e); 
38 C.F.R. § 21.7050(b).

The evidence of record reflects that the veteran applied for 
educational assistance benefits in November 1997.  The claims 
folder contains an undated Worksheet for Adjusted Delimiting 
Date that reflects that the veteran was not on active duty 
for a total of one year, seven months and 22 days during the 
period in question.  In a letter dated in December 1997, the 
RO referred to a prior letter that had incorrectly advised 
the veteran that his delimiting date for use of Chapter 30 
benefits was January 1, 2000.  A copy of an earlier letter 
and other letters from VA referencing a January 2000 
delimiting date were submitted by the veteran at his October 
1999 hearing.  Nevertheless, the December 1, 1997 letter in 
the claims folder informs the veteran that the law required 
that his delimiting date had to be adjusted from January 1, 
2000, and that his new delimiting date for using his Chapter 
30 entitlement was May 11, 1998.  

In November 1997 the veteran applied for educational 
assistance benefits for a program in television/radio 
broadcasting.  That claim was denied in a letter from the RO 
dated in December 1, 1997, as his delimiting date for use of 
his remaining entitlement had passed in May 1998.  That 
denial letter also indicated the veteran had incorrectly been 
sent a letter that showed he could receive Chapter 30 
benefits until 2000; the letter stated that such benefits 
could not be paid after May 11, 1998.  

The veteran expressed his disagreement, indicating he should 
have until January 1, 2000, for the use of benefits.  A 
Statement of the Case sent to him in August 1998 explained 
that his period of eligibility was required to be reduced by 
law, and that as a result his delimiting date was May 11, 
1998, not 2000. 

The veteran perfected this appeal by filing a substantive 
appeal in which he argued that he was told by VA on several 
occasions that he had 10 years from service discharge in 
which to use his educational benefits.  He requested a travel 
board hearing, which was held before the undersigned in 
October 1999.  At the hearing, he testified that he believed 
the delimiting date for his period of eligibility should be 
2000, not 1998.  

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for Chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the ten 
year period of eligibility of any veteran whose eligibility 
for Chapter 30 benefits is established under 38 U.S.C.A. 
§ 3011(a)(1)(B)(i) by an amount of time equal to the amount 
of time he was not on active duty during the period extending 
from January 1, 1977, to June 30, 1985.  In this case, the 
veteran was not on active duty for a total of one year, seven 
months and 22 days during that period.  While the veteran's 
initial delimiting date for use of his educational assistance 
benefits entitlement was January 1, 2000, a date ten years 
following his discharge from active duty, the RO, as required 
by law, computed his reduced date and determined that the 
part of the period between the veteran's first and second 
periods of active duty resulted in an adjusted delimiting 
date of May 11, 1998.  

The Board acknowledges the veteran's argument that his 
delimiting date should be 2000, particularly in light of the 
fact that he was informed by VA that 2000 was his delimiting 
date.  The legal criteria governing the payment of education 
benefits are clear and specific, and the Board is bound by 
them.  Notwithstanding VA's obligation to correctly inform 
the veteran about basic eligibility or ineligibility for 
Chapter 30 educational assistance benefits, the remedy for 
breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
It is regrettable if the veteran received inaccurate advice 
regarding the delimiting date for eligibility for educational 
assistance benefits.  Inaccurate advice would not, however, 
create any legal right to benefits where such benefits are 
otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 
351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) ("[e]rroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits.")

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

The benefit sought on appeal is denied.  



		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

 

